This is an appeal from a decision and award of the Workmen’s Compensation Board in favor of claimant for disability benefits charging 75% of the disability against the respondent employer and its insurance carrier and 25% against the appellant employer and insurance carrier. On September 27, 1944, while in the employ of respondent, J. G. White Engineering Co., claimant suffered a back injury in the nature of a sacroiliac strain. He had recurrences of that trouble and his compensation ease with respect thereto was still open on February 19, 1951. On the latter date, while working for appellant, Arthur Venneri Company, he had “ some sort of shock ” in his feet and ankles “ and it came right straight up my back in to my head and I was weak.” He had been carrying cinder blocks as an employee of appellant for three or four days. These blocks weighed about twenty-eight pounds each. Claimant testified that the block was handed to him waist high “ from one man to another ” as he was “ Straight standing level,” that he walked about twenty feet and handed the block to another man, that he turned as he “lifted the block” and twisted his body as he turned. He felt the sensation when he was about to give |the block to the next man and the pain was a different pain than he had experienced before that day. He handled about one hundred and fifty blocks in the course of an hour. The agreed issues here are whether claimant sustained an accident on February 19, 1951, within the meaning of the law, and whether there was sufficient evidence in the record upon which to predicate an award, appellants contending that the occurrence of the latter date was merely a recurrence of disability due to the injuries of September 27,1944. The only medical testimony was given by the attending physician, who had also been claimant’s physician during the period before February 19, 1951. The issues present questions of fact and the record contains substantial evidence to support the board’s determination. Decision and award affirmed, with costs to the J. G. White Engineering Co., and Employer’s Liability Insurance Co., respondents. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.